DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1, 5-12, 14-15, and 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (US2008/0213978), as evidenced by Wikipedia (Vacuum, pages 1-14, 8/31/17), Yin et al. (5865901) and further in view of Rose et al. (5967156).  
 	 Re claims 1 and 11, Henry et al. teach a method for cleaning a wafer comprising receiving a wafer in a vacuum chamber (paragraph 75) comprising a gas expansion component (22) having an inlet and an outlet.  Henry et al. further teach supplying to the fluid expansion component, a gas mixture (paragraph 62) comprising a pressure less than 800psig (20psig to 900psig); and a temperature that is in the range of from 70-200K and/or a temperature of less than 273K. Paragraph 60 teaches the cryogenic aerosol comprising liquid carbon dioxide, argon or nitrogen. Paragraph 62 teaches -190F (149K) to -300F (88K).   Henry et al. teach expanding the fluid mixture into the vacuum process chamber and thru the outlet 22, such that the expanded cryogenic aerosol generates solid particles of a specified and desired size and energy to effectively clean the debris off of the wafer surface (paragraphs 27, 28, 60). In reference to cooling and pressurization, refer to paragraphs 60 and 62 of Henry et al.  Re claim 1, the claim has been amended to include a first fluid or fluid mixture comprising less than 1 volume percent of a liquid phase and less than 1 weight percent of a liquid phase.  The limitations of less than 1 volume percent or less than 1 weight percent of a liquid phase, reads broadly as the first fluid being gaseous, and therefore, the limitations are met since Henry et al. teach supplying a pressurized gas.   The limitations directed to a second fluid or second fluid mixture are met since paragraph 37 of Henry et al. teach that cleaning of the substrate includes a plurality of cryogenic nozzles positioned at various 
Henry teaches providing the gas mixture into the processing chamber thru the gas expansion component such that at least a portion of the gas mixture will contact the wafer, the process chamber being maintained at a chamber pressure of 35 Torr or less since Henry et al. teach the system operating under vacuum conditions.  It is well known in the art that vacuum conditions are within the range of 0-less than 760 torr, as evidenced on page 5 by Wikipedia. 
Henry et al., as evidenced by Wikipedia, teaches the invention substantially as claimed with the exception of a maintaining the fluid mixture under a second group of processing conditions to remove a second plurality of objects from the microelectronic substrate.  
	Yin et al. teach cleaning a wafer surface. In col. 2, Yin et al. teach it is conventional to clean the wafer using cryogenic aerosol cleaning (lines 35+).  Yin et al. teach providing a substrate, particle mapping of the substrate surface, analyzing the particles present on the surface, and based on the particle mapping information, adjusting a processing parameter of the nozzle to dispense the cleaning agent to effectively clean and remove the particles on the substrate surface (Fig. 3).   Various parameters can be adjusted and controlled, including the output diameter of the nozzle, the angle, the velocity and pressure of the stream, the distance between the substrate and the nozzle, as well as the pulsating action of the stream (col. 3, lines 50-65, col.6, lines 50-60).  In Fig. 2, and col. 40-55, Yin et al. teach removing various particles 11, and 11’ from the substrate surface by locating at least one contaminant substance positioned on the substrate and adjusting processing parameters of the nozzle and/or substrate to remove the particle.  In reference to the limitations of a second group of conditions to remove a second plurality of objects, the limitations are met by Yin et al. since the data mapping of the contaminants present on the substrate is used to adjust the processing parameters of the nozzle and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Henry et al. to include maintaining the fluid mixture under a second set of processing conditions, as taught by Yin et al. in order to effectively remove particles from the substrate surface. 
	Re claims 1 and 9, Henry et al. as evidenced by Wikipedia, fail to teach a faster flow rate to remove smaller objects on the substrate surface. However, Yin et al. teach in col. 2, lines 50-60 that greater velocities are needed to remove smaller particles as compared to larger particles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Henry et al. to include higher velocities, as taught by Yin et al., in order to effectively remove smaller particles as compared to larger particles.  
Re claims 1 and 9, Henry et al., as evidenced by Wikipedia and Yin et al. fail to teach the faster flow rate of at least 5 percent and at least 10 percent.  
	Henry et al. teach using a plurality of nozzles with varying flowrates (i.e. low power/high power) and Yin et al. teach in col. 3, lines 55-60, of adjusting the velocity of the stream depending on particle size (col. 2, lines 55-60). The examiner takes the position, that in the absence of a showing of criticality and/or unexpected results, it would have been obvious and well within the level of the skilled artisan before the effective filing date of the claimed invention, to adjust the velocity in order to effectively remove all contaminants present on the substrate surface.  Furthermore, the skilled artisan would reasonably expect smaller objects to be removed as a result of a higher velocity produced from a faster flow rate, as taught by Yin et al.     Re claim 1, in reference of the gap distance in the range of 2-100mm from the substrate, refer to paragraph 65 which teaches 0.1mm to several inches above the surface.  
	Henry et al. in view of Wikipedia and Yin et al. teach the invention substantially as claimed; specifically Henry et al. teach rotational or translational movement of the substrate. Paragraphs 76 and 78 of Henry et al. teaches that the substrate movement can be linearly, rotating or translational.  However, Henry et al. in view of Wikipedia and Yin et al. fail to teach both rotational and translational movement of the substrate.  However, in view of the teachings of Henry et al., it would have been well within the level of the skilled artisan before the effective filing date of the claimed invention to have included both rotational and translational movement, since Henry et al. teach that either movement can be performed for purposes of efficiently cleaning the substrate surface.  Alternatively, the prior art of Rose et al. et al. is relied upon to teach rotational and/or translational movement of the substrate for purposes of performing the same function of effectively removing contaminants from the substrate surface.  It would have been well within the level of the skilled artisan before the effective filing date of the claimed invention to have included both rotational and translational movement, as taught by Rose et al., for purposes of performing the same function of effectively removing contaminants from the substrate surface.  
	Re claim 1, in reference to the limitations of lateral movement of the gas clusters, the examiner argues that the flow and interaction of gas clusters onto the substrate surface would result in the gas clusters being directed in all directions, including lateral movement.  Alternatively, applicant is directed to Fig. 1 of Yin et al.  In reference to the energy of the gas clusters, the limitations are met as the gas clusters inherently have energy as a result of being sprayed from the nozzle. 
	Re claims 1 and 9, applicant has amended the claims to include a first treatment and a second treatment, which reads broadly on repetitively cleaning the substrate surface using the cryogenic gas clusters.  The examiner argues that the above limitations are neither novel nor unobvious as it would 
	Re claim 1, Henry et al., as evidenced by Wikipedia, and further in view of Yin et al. fail to teach the size of the objects.  The examiner argues that the first treatment stage, while removing larger objects having a size larger than 100nm, does not limit the removal of smaller particles.  Similarly the second treatment stage, while removing smaller particles having a size of less than 100nm, does not limit the removal of larger particles.  Applicant’s claim 1 is directed to the removal of particles having various sizes by repeatedly treating with the gas cluster under the same processing conditions, with an increased flow rate. Applicant’s limitations directed to size is not given much patentable weight as applicant is amending to differentiate smaller objects from than of larger objects. While the prior art does not specifically recite the size of the particles, the skilled artisan would reasonably expect particles of various sizes to be present on the substrate surface, as taught by Yin et al.  Furthermore, as previously discussed, Yin et al. teach increasing the flow rate to remove smaller particles as compared to larger particles.
Re claim 5, Henry et al., as evidenced by Wikipedia, and further in view of Yin et al. do not specifically teach the specified fluid flow rate.  However, Yin et al. teach adjusting the processing parameters of the fluid stream depending upon the data mapping of the particle, and absent a showing of criticality and/or unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the velocity of the fluid stream to achieve the desired level of cleaning, the velocity being dependent on such factors as temperature 
Re claim 6, refer to col. 3, lines 55-60, col. 6, lines 50-60 of Yin et al.  Re claims 7-8 and 14, refer to paragraph 60-62 of Henry et al. and col. 2, lines 35-40 of Yin et al. 
Re claim 9, the limitations are similar to that of claim 1 with the exception of temperature and the distance between the substrate and the nozzle.  In reference to the temperature, applicant is directed to paragraph 62 of Henry et al.  In reference to the distance, refer to paragraph 65 of Henry which teaches applicant’s claimed range.  Furthermore, col. 6, lines 50-60 teaches moving the substrate or the nozzle to the desired position for cleaning.
  	Re claim 9, Henry et al., as evidenced by Wikipedia, and in view of Yin et al. teach the invention substantially as claimed with the exception of the second flow rate being greater than the first flow rate by at least 10 percent.  The examiner takes the position that since Henry et al. teach varying the flow rate with a plurality of nozzles and Yin et al. teach adjusting the velocity,  in the absence of a showing of criticality and/or unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the velocity of the fluid stream to achieve the desired level of cleaning, the velocity being dependent on such factors as temperature and pressure of the fluid stream as well as the size and location of the contaminant present on the substrate surface. 
 	  Re claim 10, refer to paragraph 62 of Henry et al.  Re claim 12, refer to paragraph 40 of Henry et al. Re claim 15, refer to the teachings of Yin et al., as recited previously.  Specifically, various parameters can be adjusted and controlled, including the output diameter of the nozzle, the angle, the velocity and pressure of the stream, the distance between the substrate and the nozzle, as well as the pulsating action of the stream (col. 3, lines 50-65, col.6, lines 50-60).    Re claim 17, the limitations are met by Yin et al. because cleaning is performed based on the location of the contaminant particles, and .
Response to Arguments
The rejection of the claims, under 112, second paragraph is withdrawn in view of corrections made by applicant.
The update of the related applications to the specification has been noted. 
Applicant continues to argue that Henry et al., as evidenced by Wikipedia and Yin et al. fail to teach gas cluster cleaning.  Applicant’s arguments are unpersuasive as Henry et al. teach aerosol cleaning, wherein the aerosol is produced from the claimed gases (paragraph 63).  Additionally, an aerosol, by definition is a suspension of fine solid or liquid particles in a gas and while applicant is claiming “gas clusters”, applicant’s claim does not exclude the addition of other ingredients including liquid or solid particles. Applicant’s claim is open ended to include gas in combination with solid or liquid 
Applicant argues that the prior art fails to teach gas clusters specifically citing the instant specification that gas clusters are formed when a gaseous species, such as argon, nitrogen, or mixtures thereof, pass through a heat exchanger, such as a dewar.  Applicant’s arguments are unpersuasive as they are not commensurate in scope with the instantly claimed invention. Claim 1 only requires the fluid mixtures to be pressurized and cooled, such that the fluid mixture is supplied to the fluid expansion component, the limitations of which are taught by the prior art of Henry et al.  Furthermore, even if applicant were to amend to claims to pass the gaseous species through a heat exchanger, paragraph 60 and 62 of Henry et al. specifically teaches that the gaseous species is pressurized and passed through a heat exchanger to cool the gas.  Specifically, since applicant argues that the gas clusters are formed by passing the gaseous mixtures through a heat exchanger, based on paragraph 74 of the instant specification and Henry teaches passing the gaseous mixtures through a heat exchanger, then the examiner maintains the position that gas cluster cleaning is taught by Henry et al. 
It is noted that applicant’s arguments directed to the Hagena empirical cluster scaling parameter are not persuasive as it is not commensurate with the instantly claimed invention. Furthermore, the prior art of Moriya (US2014/0076849), is relied upon to teach that gas clusters are formed by adiabatic expansion of the gas through a nozzle and further teaches that gas clusters are formed by van der Waals forces (paragraph 47). 
Applicant’s arguments directed to the criticality of removing larger particles first and then smaller particles are not persuasive for the reasons recited in the last office action. Applicant argues that Henry fails to teach removing larger particles at a first flow rate, followed by the removal of smaller particles at a second flow rate which is higher than the first flow rate.  As previously discussed, removal 
Applicant’s arguments directed to the gap spacing cleaning an unexpected large footprint are unpersuasive as it is not commensurate in scope with the instantly claimed invention. Furthermore, the gap spacing is taught by the prior art, as discussed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc